Citation Nr: 1431994	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  05-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for lumbar spine degenerative disc disease (DDD) prior to January 25, 2006.

2.  Entitlement to a rating higher than 20 percent for lumbar spine DDD from January 25, 2006 to July 9, 2012.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 1975, May 1984 to March 1987, and December 1990 to April 1991, with additional service in the Air Force Reserve.

This matter initially came before the Board from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) with a complex procedural history.   In May 2013, the Board decided claims for higher initial ratings for lumbar and cervical spine disabilities, including determinations as to multiple staged ratings for these disabilities.  In February 2014, United States Court of Appeals for Veterans Claims granted a joint motion for partial remand by counsel for the Veteran and VA.  The only determination vacated pursuant to the joint motion was entitlement to an initial rating higher than 20 percent for lumbar spine DDD prior to July 9, 2012, and that is therefore the only issue that will be addressed herein.


FINDING OF FACT

1.  The evidence is approximately evenly balanced as to whether symptoms of lumbar spine DDD more nearly approximated forward flexion to 30 degrees or less from January 25, 2006 to July 9, 2012, but the evidence did not more nearly approximate unfavorable ankylosis or incapacitating episodes during this time period.

2.  Prior to January 25, 2006, symptoms of the Veteran's lumbar spine disability most nearly approximated flexion of the thoracolumbar spine between 30 and 60 degrees, reflecting moderate limitation of motion, but not severe limitation of motion, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for lumbar spine DDD, from January 25, 2006 to July 9, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40., 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013); DC 5293 (2003).

2.  The criteria for an initial rating higher than 20 percent prior to January 25, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40., 4.59, 4.71a, DC 5243 (2013); DC 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As indicated above, this claim arose from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for lumbar spine DDD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, and adequate VA examinations were provided.  The parties to the joint motion did not identify any failure by VA to comply with its assistance or notification obligations under the VCAA and there is no other allegation or evidence of such violation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for an initial rating higher than 20 percent for lumbar spine DDD prior to July 9, 2012 is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  As indicated below, staged ratings are being assigned for the periods prior to and from January 25, 2006.

The Veteran's lumbar spine DDD is rated under 38 C.F.R. § 4.71a, which contains criteria for rating the musculoskeletal system.  The Veteran filed the claim for entitlement to service connection for lumbar spine DDD on January 3, 2003.  The criteria for rating disabilities of the spine were amended once during the pendency of the appeal, effective September 26, 2003.  Those amendments also renumbered the relevant diagnostic codes and created a new general rating formula for diseases and injuries of the spine.  The amended version of the criteria may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).

With regard to the lumbar spine, prior to September 2003, DC 5292 provided ratings for limitation of motion of the lumbar spine when limitation was slight (10 percent), moderate (20 percent), or severe (40 percent).  DC 5293, under which the Veteran's lumbar spine DDD was rated, contained a formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, and this formula is currently in effect as well.  Under this formula, different ratings are warranted based on the frequency and duration of incapacitating episodes.  Note 1 to the formula defined an incapacitating episode as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  For the reasons indicated below, there were no incapacitating episodes prior to July 9, 2012, and the parties to the joint motion did not indicate that there were such episodes warranting a higher initial rating.

DC 5295 provided for a 20 percent rating where there was muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position, and a 40 percent rating where there was listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under the general rating formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  50 and 100 percent ratings are warranted for unfavorable ankylosis of the entire thoracolumbar spine and the entire spine, respectively.

Note 5 to the general rating formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

As noted by the parties to the joint motion, Dr.  Dunn indicated in a September 2011 letter that the January 25, 2006 spinal surgery had resulted in a loss of approximately 95 percent of the Veteran's lumbosacral motion.  There is other evidence indicating that range of motion was significantly greater than that indicated by Dr. Dunn from January 25, 2006.  There is thus evidence both for and against symptoms approximating limitation of forward flexion to 30 degrees or less from January 25, 2006 to July 9, 2012.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, a 40 percent is warranted during this time period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

A rating higher than 40 percent is not warranted because symptoms did not more nearly approximate unfavorable ankylosis, which is required for 50 and 100 percent ratings under the general rating formula.  The parties to the joint motion argued that the symptoms approximated ankylosis prior to July 9, 2012, but the Board need not reach this question because it has found that the alternative criterion for a 40 percent rating, forward flexion of 30 degrees or less, has been met.  In addition, neither the parties to the joint motion nor Dr. Dunn's letter or any other evidence indicated that there were symptoms approximating unfavorable ankylosis, which is specifically defined in Note 5 to the general rating formula as requiring fixation of the entire thoracolumbar or entire spine and additional symptomatology.  Moreover, although VA must generally consider additional functional impairment due to pain and other factors, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59, such consideration is not required where, as here, the Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

There is also no argument or evidence that there were symptoms approximating the criteria for an initial rating higher than 20 percent prior to January 25, 2006.  As noted in the Board's May 2013 decision, on the July 2003 VA examination, range of motion of the thoracolumbar spine was flexion to 78 degrees, extension 30 degrees, lateral flexion to 30 degrees bilaterally and rotation to 30 degrees bilaterally.  The Veteran indicated that there was additional limitation of motion in the lumbar spine of about 50 percent due to flare-ups.  There was no additional decreased range of motion due to body habitus and no pain on motion of the spine, but the examiner estimated that the Veteran would have about 5 to 10 percent decreased range of motion due to flare-ups during activities and employment, which would be characterized by pain and fatigue. There were no postural abnormalities, fixed deformities, or abnormality of musculature of the back.  There were lumbar spasms but no IVDS, and the Veteran indicated that he had not been incapacitated for the previous 12 months due to lumbar spine pain.  Letters from Dr. Dunn in January 2003, Dr. Chiarello in September 2004, and Dr. Washinsky in September 2004 did not contain specific range of motion findings but indicated that the Veteran had low back stiffness, discomfort, and pain and, according to Dr. Washinsky, severe DDD.

In its May 2013 decision, the Board, resolving reasonable doubt in favor of the Veteran, found that additional limitation due to flare-ups warranted an initial rating of 20 percent prior to January 25, 2006 under the former DC 5292 and the general rating formula, but that a higher 40 percent rating under either the former or amended criteria for this time period.  This finding was based on the fact that the evidence did not reflect that the symptoms more nearly approximated the severe limitation of motion required for such a rating under former DC 5292, symptoms of severe lumbosacral strain such as listing of the whole spine to the opposite side warranting a 40 percent rating under former DC 5295, or flexion 30 degrees or less or favorable ankylosis required for a 40 percent rating under the general rating formula.  The parties to the joint motion did not challenge this finding and the Board adheres to it.  The Board also found that ratings based on incapacitating episodes were appropriate from July 9, 2012 only, and, as the parties to the joint motion did not challenge this findings, the Board adheres to it as well.  Finally in this regard, the parties to the joint motion noted that there was evidence of altered gait, but, given that abnormal gait is a symptom listed in the criteria for 10 and 20 percent ratings, and does not warrant any higher rating, this evidence does not alter the Board's analysis.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As indicated in the Board's May 2013 decision in a portion of the analysis not challenged by the parties to the joint motion, the discussion above reflects that the symptoms of the Veteran's lumbar spine DDD are fully contemplated by the applicable rating criteria.  Significantly, the general rating formula provides that is applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  These symptoms as well as incapacitating episodes are contemplated by the general rating formula and Formula for Rating IVDS Based on Incapacitating Episodes and fully encompass the symptoms described by the Veteran and demonstrated by the medical evidence.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required and referral for consideration of an extraschedular rating for lumbar and cervical spine disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in finding that a rating of 40 percent, but no higher, is warranted for lumbar spine DDD from January 25, 2006 to July 9, 2012.  The preponderance of the evidence is against any higher ratings, and the benefit of the doubt is therefore not otherwise for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to an initial rating higher than 20 percent for lumbar spine DDD prior to January 25, 2006 is denied.

A rating of 40 percent, but no higher, for lumbar spine DDD from January 25, 2006 to July 9, 2012, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


